FILED
                             NOT FOR PUBLICATION                              JAN 11 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 08-10573

               Plaintiff - Appellee,              D.C. No. 2:06-cr-00476-MCE

   v.
                                                  MEMORANDUM *
 NICHOLAS RAPIER,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Morrison C. England, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Nicholas Rapier appeals from the 188-month sentence imposed following

his guilty-plea conviction for distribution of at least 5 grams of cocaine base, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Rapier contends that the district court erred at sentencing by ignoring

mitigating factors that it was required to consider under 18 U.S.C. § 3553(a), and

that the sentence imposed is unreasonable. We are precluded from reaching the

merits of this claim by the valid appeal waiver. See United States v. Bibler, 495
F.3d 621, 624 (9th Cir. 2007).

       AFFIRMED.




AK/Research                                2                                     08-10573